PER CURIAM.
Relator by motion seeks leave to file in this Court a petition for mandamus to require the Justices of the Court of Civil Appeals at Dallas to certify certain questions arising upon his plea of privilege. The privilege case has twice been appealed. On the first appeal the Waco Court remanded the case for a new trial on the privilege question. See Camp v. Screen Broadcasts, Inc., 118 S. W. (2d) 398. On the next appeal the Dallas Court arrived at a conclusion contrary to that announced by the Waco Court on the former appeal. The opinion of the Dallas Court on the second appeal will be found reported in 137 S. W. (2d) 1068 (Film Advertising Corp. v. Camp). After carefully considering the petition in connection with so much of the record as accompanies same, including the opinion of the Dallas Court, we have concluded that that Court has followed a prior decision of this Court. See Bradley v. Trinity State Bank, 118 Texas 274, 14 S. W. (2d) 810. The motion for leave to file the petition will therefore be denied, even though a conflict exists between the opinions of the two courts of civil appeals upon the question. As stated in Aetna Life Ins. Co. v. Gallagher, 127 Texas 553, 94 S. W. (2d) 410, “ * * * the Supreme Court will not require the certification of a question which it has already decided, unless the decision of the Court of Civil Appeals on that question is contrary to the Supreme Court’s decision thereon.”
The motion is overruled.
Opinion delivered April 24, 1940.